[Cite as State v. Coronado, 2022-Ohio-3870.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 1-22-07

        v.

CHRYSTIAN A. JARA CORONADO,                              OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Allen County Common Pleas Court
                           Trial Court No. CR2020 0134

                                     Judgment Affirmed

                           Date of Decision: October 31, 2022




APPEARANCES:

        David Weilbacher for Appellant

        Jana E. Emerick for Appellee
Case No. 1-22-07


SHAW, J.

       {¶1} Defendant-Appellant, Chrystian A. Jara Coronado (“Coronado”),

appeals from the judgment and sentence entered in the Allen County Court of

Common Pleas after a jury found him guilty of one count of aggravated burglary,

with a firearm specification.

       {¶2} Coronado was indicted under an amended indictment for aggravated

burglary (physical harm), a first-degree felony, in violation of R.C. 2911.11(A)(1)

and (B). The single count in the indictment also contained a firearm specification

pursuant to R.C. 2941.145(A).

       {¶3} A jury trial began on November 29, 2021. Before opening arguments,

the State filed a motion for the trial court to call the victim, Frederick Collins, as a

court’s witness. The trial court then heard the motion, and after hearing arguments

from both parties, Collins was called as the court’s witness, which permitted the

parties to cross-examine him. Testimony and evidence was then presented to the

jury by the State. The jury found Coronado guilty of aggravated burglary and the

accompanying firearm specification.

       {¶4} At the sentencing hearing, the trial court sentenced Coronado to a

minimum prison term of five years and a maximum prison term of seven and one-

half years for the aggravated burglary conviction and a consecutive and prior to

mandatory three-year prison term for the firearm specification.


                                          -2-
Case No. 1-22-07


       {¶5} Coronado subsequently filed this appeal raising two assignments of

error, which we address jointly.

                       ASSIGNMENT OF ERROR NO. 1

       There was insufficient evidence to convict appellant of a gun
       specification pursuant to R.C. 2941.145.

                       ASSIGNMENT OF ERROR NO. 2

       The jury’s finding of guilty as to the gun specification pursuant to
       R.C. 2941.145 was against the manifest weight of the evidence.

                 Sufficiency and Manifest Weight of the Evidence

       {¶6} Coronado argues that the evidence was insufficient to support his

conviction on the firearm specification pursuant to R.C. 2941.145(A) and that the

jury’s guilty verdict on the firearm specification was against the manifest weight of

the evidence.

       {¶7} To establish a firearm specification under R.C. 2941.145(A), the State

must prove that Coronado had a firearm on or about his person or under his control

while committing the offense and “displayed the firearm, brandished the firearm *

* *, or used it to facilitate the offense.” R.C. 2941.145(A); see State v. Wilson, 3d

Dist. Allen No. 1-20-46, 2022-Ohio-504, ¶ 111.

       {¶8} In reviewing a record for sufficiency of the evidence, an appellate court

must determine “ ‘whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of
                                         -3-
Case No. 1-22-07


the crime proven beyond a reasonable doubt.’ ˮ State v. Leonard, 104 Ohio St.3d

54, 2004-Ohio-6235, ¶ 77, quoting State v. Jenks, 61 Ohio St.3d 259 (1991),

paragraph two of the syllabus.

       {¶9} “ ‘Unlike our review of the sufficiency of the evidence, an appellate

court’s function when reviewing the weight of the evidence is to determine whether

the greater amount of credible evidence supports the verdict.’ ” State v. Barga, 3d

Dist. Shelby No. 17-17-14, 2018-Ohio-2804, ¶ 19, quoting State v. Plott, 3d Dist.

Seneca Nos. 13-15-39 and 13-15-40, 2017-Ohio-38, ¶ 73. In a manifest weight

analysis, the appellate court sits as a “thirteenth jurorˮ and examines the conflicting

testimony. State v. Henson, 3d Dist. Marion No. 9-19-75, 2020-Ohio-4019, ¶ 36,

citing State v. Thompkins, 78 Ohio St.3d 380, 387, 1997-Ohio-52. In doing so, this

Court must review the entire record, weigh the evidence and all reasonable

inferences, consider witness credibility, and determine whether, in resolving

conflicts in the evidence, the trier of fact “ ‘clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.’ ˮ Id.

       {¶10} However, a reviewing court must allow the trier of fact appropriate

discretion on matters relating to the credibility of the witnesses. Id., citing State v.

DeHass, 10 Ohio St.2d 230, 231 (1967). Further, only in the exceptional case in

which the evidence weighs heavily against the conviction should an appellate court


                                          -4-
Case No. 1-22-07


overturn a conviction as being against the manifest weight of the evidence. Id.,

citing State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9.

       {¶11} In making his arguments in this appeal, Coronado relies solely on the

trial testimony of the victim, Frederick Collins. The record reflects that Collins was

reluctant to answer any questions about the May 21, 2020 incident, and the State

had Collins on cross-examination as the trial court’s witness. On cross-examination,

Collins acknowledged that Coronado had entered his residence and that he had been

struck by Coronado.

       {¶12} The record also reflects that although Collins testified at trial that he

did not recall Coronado having a gun with him, the State presented a recording of a

911 call made to the Lima Police Department dispatch center at approximately 4:40

a.m. on the morning of the incident and the testimony of the responding officer to

Collins’ statements after the incident. In that 911 call, which was played for the

jury and admitted into evidence, Collins reported that his face was bleeding as a

result of having just been hit in the face with a gun by Coronado. (State’s Exhibit

29). The testimony of the responding officer, Patrolman Justin Wireman, was that

he arrived at Collins’ residence within one to two minutes of being dispatched

following the 911 call. Patrolman Wireman testified that Collins told the patrolman

he was pushed into the residence by Coronado and was punched by him with a gun.

The patrolman said that Collins described the gun as “a black semi-automatic.” (Tr.


                                         -5-
Case No. 1-22-07


at 72). He further testified that Collins appeared to be shaken by the incident. He

also observed that Collins’ left cheek bone, close to his eye, was swollen, cut, and

bleeding from that area. He observed facial injuries on Collins that appeared

consistent with having been struck with the front end or side of a firearm, as opposed

to being struck with a fist.

       {¶13} In addition, the State introduced testimony concerning an interview

conducted at the police station with Collins in the early morning hours after the

incident. Lima Police Detective Matt Woodworth testified that Collins appeared

shaken up and in shock of what had taken place. He also observed Collins had a

laceration to his cheek area on the left side of his face and the outline of this injury

was round in shape, which would be consistent with having been struck with the

barrel of a gun. (Tr. at 128 – 129, 131). The jury was shown photographs

illustrating the facial injuries he noted. (State’s Exhibits 1, 2 and 3).

       {¶14} The State also played for the jury Lima Police Detective Sean

Neidemire’s audio/video-recorded interview of Coronado following his arrest on

May 21st (State’s Exhibit 27) and recorded jail phone calls initiated by Coronado

(State’s Exhibit 28). During the interview, Coronado ultimately admitted that he

entered the residence of Collins and had punched or hit Collins. Coronado stated

that he had been intoxicated and although he denied having a gun with him, he did

admit to having a gun in his pickup truck at the time and also to putting the gun in


                                          -6-
Case No. 1-22-07


the safe in his own home after the incident. An operable Ruger semi-automatic

handgun was recovered by police from the safe in that home. (State’s Exhibit 25).

Finally, the jail phone calls reflected that Coronado may have attempted, paid or put

pressure on the victim to not cooperate in the prosecution of the case, which would

explain the conflicting testimony given at trial by Collins.

       {¶15} Based on our review of the record, and after reviewing the evidence

presented at trial, in a light most favorable to the prosecution, we find that sufficient

evidence was presented to prove that Coronado had a firearm and that he brandished,

displayed, or used that firearm during the commission of the offense. Therefore,

there was sufficient evidence to support Coronado’s conviction for the firearm

specification and the conviction was not against the manifest weight of the evidence.

       {¶16} Accordingly, Coronado’s two assignments of error are overruled. The

judgment of the trial court is affirmed.

                                                                   Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/jlr




                                           -7-